

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT is made and entered into as of this 6th day of June,
2008, by and between NEURO-HITECH, INC., a Delaware corporation with offices at
One Penn Plaza, Suite 1503, New York, NY 10019 (the “Corporation”), and Matthew
E. Colpoys, Jr., an individual residing at 7 Brentwood Common, Orchard Park, NY,
14127 (the “Employee”), under the following circumstances:
 
RECITALS:
 
A. The Corporation desires to secure the services of the Employee upon the terms
and conditions hereinafter set forth; and
 
B. The Employee desires to render services to the Corporation, upon the terms
and conditions hereinafter set forth.
 
C. The Employee has been offered a position with the Corporation which is of the
nature that Employee will either generate or be entrusted with information,
ideas and materials pertaining to the Corporation.
 
NOW, THEREFORE, the parties mutually agree as follows:
 
1. Employment. The Corporation hereby employs the Employee and the Employee
hereby accepts employment as an employee of the Corporation, subject to the
terms and conditions set forth in this Agreement.
 
2. Duties and Location. The Employee shall serve as Chief Executive Officer of
the Corporation, and shall devote substantially all of his time to perform his
duties as Chief Executive Officer of the Corporation and perform such other
tasks, consistent with his position, as may be, from time to time, assigned to
him by the Board of Directors of the Corporation (the “Board”). Certain duties
with respect to the “public-company” aspects of the Corporation shall be shared
or divided with the Chairman of the Board and/or the Vice Chairman of the Board,
as the Chairman of the Board or the Vice Chairman of the Board may direct. The
Employee shall report directly to the Chairman of the Board, the Vice Chairman
of the Board or such other person as the Board directs. If the Board requires,
the Employee shall reasonably promptly relocate his residence to the greater New
York City metropolitan area (which shall be deemed to include New York City,
Long Island, northern New Jersey, Westchester and other locations within a
reasonable commuting distance of New York City).
 
3. Term of Employment. Subject to Section 5 below, the term of the Employee’s
employment hereunder, unless sooner terminated as provided herein (the “Initial
Term”), shall be for a period of three (3) years commencing on the date hereof.
This Agreement shall be automatically renewed for a period of two (2) years
following the completion of the Initial Term (the “Renewal Term”) unless the
Employee provides to the Corporation, or the Corporation provides to the
Employee, as the case may be, with six (6) months written notice that it does
not seek a Renewal Term. For purposes of this Agreement, the Initial Term,
Renewal Term and any term in accordance with Section 5 below are hereinafter
collectively referred to as the “Term.” 


--------------------------------------------------------------------------------



4. Compensation of Employee.
 
(a) The Corporation shall pay the Employee as compensation for his services
hereunder, in equal semi-monthly or bi-weekly installments during the Term, the
sum of $332,200 per annum (the “Base Salary”), less such deductions as shall be
required to be withheld by applicable law and regulations. The Corporation shall
review the Base Salary on an annual basis and has the right but not the
obligation to increase it, but has no right to decrease the Base Salary.
 
(b) In addition to the Base Salary set forth in Section 4(a) above, provided
that the Employee is employed by the Corporation on the last day of its fiscal
year, the Employee shall be entitled to receive an annual cash bonus with
respect to such fiscal year in an amount equal to 0.75% of the Corporation’s
consolidated annual gross profits (net revenues less cost of good sold) for such
fiscal year. The Corporation’s consolidated annual gross profits shall be
determined based upon the Corporation’s audited annual financial statements with
respect to such year. Such bonus shall be pro rated with respect to the portion
of the fiscal year from the date of this Agreement through December 31, 2008.
 
(c) The Corporation shall pay or reimburse the Employee for all reasonable
out-of-pocket expenses actually incurred or paid by the Employee in the course
of his employment, consistent with the Corporation’s policy for reimbursement of
expenses from time to time.
 
(d) The Employee shall be entitled to participate in such pension, profit
sharing, group insurance, hospitalization, and group health and benefit plans
and all other benefits and plans, including perquisites, if any, as the
Corporation provides to its employees.
 
(e) In addition to the Base Salary and the bonus compensation, the Employee
shall receive options to purchase 2,000,000 shares of the Corporation’s Common
Stock. The option agreement with respect to such options shall provide for such
options to vest twenty-five percent (25%) on the date hereof, and twenty-five
percent (25%) on each remaining anniversary of the date hereof. The exercise
price per share for such options will be $2.00 per share, subject to adjustment
for dividends, splits, reclassifications and similar transactions.
 
(f) If the Employee is required by the Corporation to relocate from the Buffalo,
NY area to the greater New York City metropolitan area, he shall be entitled to
receive an amount equal to his reasonable relocation expenses.
 
2

--------------------------------------------------------------------------------



5. Termination. 
 
(a) This Agreement and the Employee’s employment hereunder shall terminate upon
the happening of any of the following events:
 
(i) upon the Employee’s death;
 
(ii) upon the Employee’s “Total Disability” (as herein defined);
 
(iii) upon the expiration of the Initial Term of this Agreement or any renewal
term thereof, if either party has provided a timely notice of non-renewal in
accordance with Section 3, above;
 
(iv) at the Employee’s option, upon ninety (90) days prior written notice to the
Corporation;
 
(v) at the Employee’s option, in the event of an act by the Corporation, defined
in Section 5(c), below, as constituting “Good Reason” for termination by the
Employee;
 
(vi) at the Corporation’s option, in the event of an act by the Employee,
defined in Section 5(d), below, as constituting “Cause” for termination by the
Corporation; and
 
(vii) at the Corporation’s option without “Cause” at any time by providing
Employee with written notice of such termination, which termination shall take
effect 60 days after such notice is provided.
 
(b) For purposes of this Agreement, the Employee shall be deemed to be suffering
from a “Total Disability” if the Employee has failed to perform his regular and
customary duties to the Corporation for a period of 180 days out of any 360-day
period and if before the Employee has become “Rehabilitated” (as herein defined)
a majority of the members of the Board, exclusive of the Employee, vote to
determine that the Employee is mentally or physically incapable or unable to
continue to perform such regular and customary duties of employment. As used
herein, the term “Rehabilitated” shall mean such time as the Employee is
willing, able and commences to devote his time and energies to the affairs of
the Corporation to the extent and in the manner that he did so prior to his
Total Disability.
 
(c) For purposes of this Agreement, the term “Good Reason” shall mean that the
Employee has resigned due to (i) any material diminution of Employee’s
responsibilities that is not cured within fifteen (15) days; (ii) any reduction
of or failure to pay Employee compensation provided for herein, except to the
extent Employee consents in writing to any reduction, deferral or waiver of
compensation, which non-payment continues for a period of fifteen (15) days
following written notice to the Corporation by Employee of such non-payment; or
(iii) any material violation by the Corporation of its obligations under this
Agreement that is not cured within sixty (60) days Agreement after receipt of
written notice thereof from the Employee. For the avoidance of doubt, the
parties expressly agree that the failure of the parties to agree as to the need
for or terms of the Employee’s relocation does not constitute “Good Reason.”

3

--------------------------------------------------------------------------------



(d) For purposes of this Agreement, the term “Cause” shall mean:
 
(i) the willful or continued failure by Employee to substantially perform his
duties, including, but not limited to, acts of fraud, willful misconduct, gross
negligence or other act of dishonesty (provided that the Corporation shall have
delivered to Employee a notice of such failure, specifying the particulars
thereof and giving Employee a 15-day period to cure such conduct if such conduct
is capable of being cured);
 
(ii) a material violation or material breach of this Agreement which is not
cured within 10 days written notice to Employee;
 
(iii) misappropriation of funds, properties or assets of the Company by Employee
or any action which has a materially adverse effect on the Company or its
business; or
 
(iv) the conviction of, or plea of guilty or no contest to, a felony or any
other crime involving moral turpitude, fraud, theft, embezzlement or dishonesty;
or
 
(v) abuse of drugs or alcohol which impairs Employee’s ability to perform his
duties.
 
(e) For purposes of this Agreement, the term “Change in Control Transaction”
means the sale of the Corporation to an un-affiliated person or entity or group
of un-affiliated persons or entities pursuant to which such person, entity or
group acquires (i) shares of capital stock of the Corporation representing at
least fifty percent (50%) of outstanding capital stock (whether by merger,
consolidation, sale or transfer of shares (other than a merger where the
Corporation is the surviving corporation and the shareholders and directors of
the Corporation prior to the merger constitute a majority of the shareholders
and directors, respectively, of the surviving corporation (or its parent))) or
(ii) all or substantially all of the Corporation’s assets determined on a
consolidated basis.
 
6. Effects of Termination.
 
(a) Upon termination of the Employee’s employment by the Corporation for any
reason other than for “Cause” or by the Employee for “Good Reason” (except with
respect to a Change in Control Transaction, as provided for in Section 6(c)),
the Employee shall be entitled to (i) the lesser of (A) two (2) years Base
Salary at the then current rate, payable in a lump sum, less withholding of
applicable taxes or any other compensation or benefits, or (B) Base Salary at
the then current rate, payable in a lump sum, less withholding of applicable
taxes or any other compensation or benefits for the remaining months left in the
Term and (ii) the lesser of (X) the Employee’s average annual bonus in
accordance with Section 4(b) since the start of this Agreement (the “Average
Bonus”) multiplied by two, payable in a lump sum, less withholding of applicable
taxes or any other compensation or benefits, or (Y) Average Bonus multiplied by
a fraction the numerator of which is the number of remaining months left in the
Term and the denominator of which is 12, payable in a lump sum, less withholding
of applicable taxes or any other compensation or benefits.

4

--------------------------------------------------------------------------------



(b) If the Corporation shall terminate the Employee without “Cause” or if the
Employee shall resign from the Corporation with “Good Reason,” all unvested
options shall immediately vest and become exercisable. If the Corporation shall
terminate the Employee for “Cause” or if the employee shall resign without “Good
Reason,” all unvested options shall be forfeited and all vested options shall
remain exercisable in accordance with their terms.
 
(c) If the Corporation consummates any Change in Control Transaction and within
twelve months after the Change in Control Transaction the Employee terminates
his employment for “Good Reason” or the Corporation terminates the Employee
without “Cause,” the Employee shall be entitled to (i) one (1) year’s Base
Salary at the then current rate, payable in a lump sum, less withholding of
applicable taxes or any other compensation or benefits and (ii) the Average
Bonus, payable in a lump sum, less withholding of applicable taxes or any other
compensation or benefits. Upon such termination of the Employee’s employment
with the Corporation, all of Employee’s unvested options shall immediately vest
and become exercisable.
 
7. Vacation. The Employee shall be entitled to a vacation of four (4) weeks per
year, during which period his salary shall be paid in full. The Employee shall
take his vacation at such time or times as the Employee and the Corporation
shall determine is mutually convenient. Any vacation not taken in one (1) year
shall not accrue, provided that if vacation is not taken due to the
Corporation’s business necessities, up to four (4) weeks’ vacation may carry
over to the subsequent year.
 
8. Disclosure of Confidential Information. The Employee recognizes, acknowledges
and agrees that he has had and will continue to have access to secret and
confidential information regarding the Corporation, including but not limited
to, its products, formulae, patents, sources of supply, customer dealings, data,
know-how and business plans, provided such information is not in or does not
hereafter become part of the public domain, or become known to others through no
fault of the Employee. The Employee acknowledges that such information is of
great value to the Corporation, is the sole property of the Corporation, and has
been and will be acquired by him in confidence. In consideration of the
obligations undertaken by the Corporation herein, the Employee will not, at any
time, during or after his employment hereunder, reveal, divulge or make known to
any person, any information acquired by the Employee during the course of his
employment, which is treated as confidential by the Corporation, and not
otherwise in the public domain. The provisions of this Section 8 shall survive
the termination of the Employee’s employment hereunder.
 
9. Covenant Not To Compete or Solicit. The Employee covenants and agrees that
for the period equivalent to the period in respect of which Employee is entitled
to payments pursuant Section 6(a) or Section 6(c), as applicable, but not less
than twelve (12) months after the date of this Agreement (the “Restricted
Period”), he shall not:

5

--------------------------------------------------------------------------------


 
(a) directly or indirectly, own, manage, operate, control, finance or
participate in the ownership, management, operation, control or financing of, or
be an officer, director, employee, partner, principal, agent, representative,
consultant or otherwise with, or use or permit his name to be used in connection
with, any business or enterprise (the “Restricted Activities”) which is engaged
in any line of business in which the Corporation was engaged or had a present
intent to engage, in each case, as of immediately prior to the date hereof
(collectively, the “Business”); provided, however, that notwithstanding the
foregoing, nothing herein shall prohibit the Employee from (i) engaging in
Restricted Activities with a person or entity that is engaged in, or has a
formal plan to engage in, the Business provided that the Restricted Activities
engaged in and compensation received by the Employee, if any, are unrelated to
the Business, or (iii) owning up to five percent (5%) of any class of securities
or equity interests of any corporation or other business entity which is engaged
in the Business having a class of securities registered pursuant to the
Securities Exchange Act of 1934, as amended, but neither the Employee, nor any
group of persons including the Employee may in any way, either directly or
indirectly, manage or exercise control of any such corporation or entity,
guarantee any of its financial obligations, or otherwise take any part in its
business other then exercising its or his rights as a stockholder. The Employee
acknowledges that the Corporation conducts the Business on a national basis (in
the United States and Canada) and that this covenant cannot be limited to a
service area in which the Corporation conducts the Business; or
 
(b) directly or indirectly, either for himself or any other person (A) solicit
or induce, or attempt to induce, any employee of, or independent contractor
providing services to the Corporation to leave the employ of or to cease to
provide services, in whole or in part to the Corporation, or (B) induce or
attempt to induce any customer or supplier of the Corporation, to cease doing
business with the Corporation.
 
In the event of a breach by the Employee of any of the covenants set forth
above, the term of such covenant shall be extended by the period of the duration
of such breach.
 
10. Miscellaneous.
 
(a) The Employee acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Accordingly, the Employee agrees that any breach or threatened breach by him of
Sections 8 or 9 of this Agreement shall entitle the Corporation, in addition to
all other legal remedies available to it, to apply to any court of competent
jurisdiction to seek to enjoin such breach or threatened breach. The parties
understand and intend that each restriction agreed to by the Employee
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the
Corporation seeks enforcement thereof, such restriction shall be limited to the
extent permitted by law. The remedy of injunctive relief herein set forth shall
be in addition to, and not in lieu of, any other rights or remedies that the
Corporation may have at law or in equity.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) Neither the Employee nor the Corporation may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided however that the Corporation shall have the right to delegate
its obligation of payment of all sums due to the Employee hereunder, provided
that such delegation shall not relieve the Corporation of any of its obligations
hereunder.
 
(c) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Employee’s employment by the
Corporation, supersedes all prior understandings and agreements, whether oral or
written, between the Employee and the Corporation, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged. The invalidity or partial invalidity of one or more provisions of
this Agreement shall not invalidate any other provision of this Agreement. No
waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or any prior or subsequent time.
 
(d) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(e) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
(f) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by private overnight mail service
(e.g. Federal Express) to the party at the address set forth above or to such
other address as either party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.
 
(g) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
New York.
 
(h) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.

7

--------------------------------------------------------------------------------


 
11. Post-Employment Property. The parties agree that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method or other work
product whatever (whether patentable or subject to copyright, or not, and
hereinafter collectively called “Discovery”) related to training or marketing
methods and techniques that Employee, either solely or in collaboration with
others, has made or may make, discover, invent, develop, perfect, or reduce to
practice during the term of his employment, whether or not during regular
business hours and created, conceived or prepared on the Corporation’s premises
or otherwise shall be the sole and complete property of the Corporation. More
particularly, and without limiting the foregoing, Employee agrees that all of
the foregoing and any (i) inventions (whether patentable or not, and without
regard to whether any patent therefore is ever sought), (ii) marks, names, or
logos (whether or not registrable as trade or service marks, and without regard
to whether registration therefore is ever sought), (iii) works of authorship
(without regard to whether any claim of copyright therein is ever registered),
and (iv) trade secrets, ideas, and concepts ((i) - (iv) collectively,
“Intellectual Property Products”) created, conceived, or prepared during the
term of his employment on the Corporation’s premises or otherwise, whether or
not during normal business hours, shall perpetually and throughout the world be
the exclusive property of the Corporation, as shall all tangible media
(including, but not limited to, papers, computer media of all types, and models)
in which such Intellectual Property Products shall be recorded or otherwise
fixed. Employee further agrees promptly to disclose in writing and deliver to
the Corporation all Intellectual Property Products created during his engagement
by the Corporation, whether or not during normal business hours. Employee agrees
that all works of authorship created by Employee during his engagement by the
Corporation shall be works made for hire of which the Corporation is the author
and owner of copyright. To the extent that any competent decision-making
authority should ever determine that any work of authorship created by Employee
during his engagement by the Corporation is not a work made for hire, Employee
hereby assigns all right, title and interest in the copyright therein, in
perpetuity and throughout the world, to the Corporation. To the extent that this
Agreement does not otherwise serve to grant or otherwise vest in the Corporation
all rights in any Intellectual Property Product created by Employee during his
engagement by the Corporation, Employee hereby assigns all right, title and
interest therein, in perpetuity and throughout the world, to the Corporation.
Employee agrees to execute, immediately upon the Corporation’s reasonable
request and without charge, any further assignments, applications, conveyances
or other instruments, at any time after execution of this Agreement, whether or
not Employee is engaged by the Corporation at the time such request is made, in
order to permit the Corporation, or its assigns, to protect, perfect, register,
record, maintain, or enhance their rights in any Intellectual Property Product;
provided, that, the Corporation shall bear the cost of any such assignments,
applications or consequences. Upon termination of Employee’s employment by the
Corporation for any reason whatsoever, and at any earlier time the Corporation
so requests, Employee will immediately deliver to the custody of the person
designated by the Corporation all originals and copies of any documents and
other property of the Corporation in Employee’s possession, under Employee’s
control or to which he may have access,

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Employment Agreement has been executed on the date and
year first above written.
 
CORPORATION:
 
NEURO-HITECH, INC.
 
By:
/s/ David Barrett

Name:
David Barrett
Title:
Chief Financial Officer

 
EMPLOYEE:
     
/s/ Matthew E. Colpoys, Jr.
Matthew E. Colpoys, Jr.

 
9

--------------------------------------------------------------------------------


 